Citation Nr: 1545878	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for diabetes. Subsequently, the Veteran's claim was transferred to the RO in Los Angeles, California. 

The Board notes that the Veteran's claim was previously remanded by the Board in August 2015, to afford the Veteran a hearing before a Veterans Law Judge (VLJ). The Veteran presented testimony at a Board videoconference hearing before the undersigned VLJ in March 2015, and a transcript of said hearing was associated with the claims file. As such, the claim is appropriately before the Board for appellate review and adjudication.   

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Those Veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide exposure. As mentioned above, "service in the Republic of Vietnam" for purposes of applying the herbicide presumption, the Veteran's must have served at some point on the landmass or inland waters ("brown water") of Vietnam. See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii). 
A veteran who never went ashore from the ship, on which he or she served in Vietnamese coastal waters, such as in this instance, is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii). See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board has reviewed all service treatment records and personnel records on file. Upon review, the Board finds that the Veteran did not serve in the Republic of Vietnam, and thus, exposure to herbicides may not be presumed as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system. See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). The Veteran's service personnel records do reflect that he served on the USS Ozbourn (DD-846) in the Vietnam area of operations from April 30, 1972 to June 1, 1972. However, his service personnel records do not show that he actually set foot in the country of Vietnam itself or that the USS Ozbourn entered any inland waterways in Vietnam. Indeed, the Veteran himself has not contended that he ever went onto the landmass of Vietnam, or that his ship ever travelled into "brown" water while he was aboard. 

A review of the Veteran's VA treatment records reveal that the Veteran has been diagnosed with, and currently suffers from diabetes. The Veteran alleges that his diabetes is the result of his in-service exposure to herbicides, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection described above. 

In August 2015, the Veteran testified before the undersigned VLJ in a Board videoconference hearing. During the hearing the Veteran asserted that while he never set foot onto the landmass of the Republic of Vietnam, he was nonetheless exposed to herbicides, to include Agent Orange, while serving on the USS Ozbourn. Specifically, the Veteran's claims two theories of exposure, and in-turn entitlement to service connection. First, he contends that while serving on board the Ozbourn, the ship and crew, himself included, was exposed to Agent Orange because of how close the ship was to land. He claims that during the combat campaigns, he could see the shoreline from the ship, and that such proximity to the landmass of Vietnam should trigger presumptive service connection based on exposure. Second, the Veteran contends that while the Ozbourn did not travel in "brown" water during his tour, the ship did operate in "brown" water prior to him embarking aboard, and that such residuals of such exposure to Agent Orange from previous missions remained aboard the ship and caused him and his fellow crewman to be exposed as well. 

With regards to the latter, the Board notes that a review of the evidence of record and the VA Brown Water Vessels database reveals that the USS Ozbourn did in fact conduct multiple missions between November 1965 and April 1971, in "brown" water. In addition, the Board notes that the ship also docked at piers in Da Nang Harbor. The Board finds that the Veteran, to include his representative, has been consistent with regards to their contentions of residual herbicides on the ship from its previous contacts with "brown" water and herbicide agents. The Veteran has also provided various publications and articles regarding exposure to herbicides to bolster his claim of exposure. However, while these concerns regarding exposure to herbicides during his service may be sincere, the Board finds that the Veteran, his representative, nor the Board is competent to assess the scientific validity of the Veteran's assertion. Such complex medical/scientific determinations such a residual half-life of herbicides, and the effects of subsequent secondary exposure, requires education, training and experience far beyond the spectrum of knowledge of a lay person, such as the Veteran, and to include the Board.  

As such, in light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicides, to include Agent Orange during service in on the USS Ozbourn (DD-846). 

The examiner/specialist is asked to speak to the possibility (more likely than not) that residuals of any type of herbicide can remain in/on the systems/hull of a ship such as the USS Ozbourn, after it has exited brown water area, and if so, how long could such residuals remain aboard. Please speak specifically to the possible contamination in the water filtration system of such a ship that operated in brown water, and the likelihood of exposure to herbicides nearly a year later from that system. 

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

2. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's diabetes mellitus, type II, as due to herbicide exposure, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorder is caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicides.

a. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on the report or evidence obtained in accordance with the directives in this remand.

b. All testing deemed necessary should be performed. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

3. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

4. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




